United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                        In the                                January 13, 2006
  United States Court of Appeals                          Charles R. Fulbruge III
              for the Fifth Circuit                               Clerk
                  _______________

                    m 04-20731
                  _______________




                  SUSAN L. EVANS,

                                       Plaintiff-Appellant,

                       VERSUS

   METROPOLITAN LIFE INSURANCE COMPANY;
UNION TEXAS PETROLEUM SERVICES CORPORATION;
    UNION TEXAS PETROLEUM CORPORATION;
UNION TEXAS PETROLEUM ENERGY CORPORATION;
   UNION TEXAS PETROLEUM HOLDINGS, INC.,
   ALSO KNOWN AS PHILLIPS ALASKA HOLDINGS, INC.;
 UNION TEXAS PETROCHEMICALS CORPORATION;
       ATLANTIC RICHFIELD COMPANY,
              DOING BUSINESS AS ARCO;
  NETWORK MEDICAL REVIEW COMPANY, LTD.,

                                       Defendants-Appellees.


            _________________________

      Appeal from the United States District Court
          for the Southern District of Texas
                  m 4:01-CV-1008
        ______________________________
Before JOLLY, HIGGINBOTHAM, and SMITH,
  Circuit Judges.

PER CURIAM:*

   Susan Evans sued her employer and related
entities, and the plan administrator, under
ERISA, claiming entitlement to long term dis-
ability benefits that the plan administrator had
decided should be discontinued because Evans
was no longer disabled under terms of the
plan. She thus could not continue receiving
benefits under the “any gainful work or ser-
vice” test in the plan.

   The district court, in a comprehensive and
thoughtful 51-page Memorandum and Order
entered on July 15, 2004, granted summary
judgment on the claim for wrongful termina-
tion of benefits after deciding that the plan ad-
ministrator did not abuse its discretion in de-
nying continuation. Evans appeals pro se.

    We have reviewed the briefs and pertinent
portions of the record. We AFFIRM, essen-
tially for the reasons carefully explained by the
district court.




   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.

                                                      2